DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoff et al. (US 5894535; “Lemoff”) with obviousness evidenced by Villeneuve et al. (US 20170155225; “Villeneuve”).
	Regarding claim 1, Lemoff teaches a light device comprising: a substrate 40; an optical element 48 disposed on the substrate 40 (e.g., fig. 3); a first waveguide 31/a/31b/31c disposed on the substrate 40 (e.g., fig. 3), wherein the first waveguide (WG) comprises a first-waveguide input end (e.g., the left end of 1st section 31a) that is optically coupled to the optical element, a first-waveguide first (1st) section 31a, a first-waveguide second section 31b, a first-waveguide third section 31c, and a first-waveguide output end (e.g., at element 45b interface with 3rd section 31c near where λ2 is emitted), wherein the first-waveguide first section 31a extends from the first-waveguide input end to the first-waveguide second section in a first direction (e.g., fig. 3), wherein the first-waveguide second section 31b extends from the first-waveguide first section 31a to the first-waveguide third section 31c in a second direction (e.g., fig. 3), wherein the first-waveguide third section 31c extends from the first-waveguide second section 31b to the first-waveguide output end (e.g., at element 45b interface with 3rd section 31c near where λ2 is emitted) in a third direction (e.g., fig. 3), wherein the second direction is different than the first direction (e.g., fig. 3), and wherein the third direction is different than the second direction (e.g., fig. 3); a second waveguide 31d/31e/32/34 disposed on the substrate 40 (e.g., fig. 3), wherein the second waveguide comprises a second-waveguide input end (e.g., where λ3 and λ4 reflect off of element 45b to subsequently propagate in 2nd WG 31/a/31b/31c) that is optically coupled to the optical element 48 (e.g., all of the waveguide elements are optically connected in fig. 3 at least since at least part of λ1 through λ4, which is provided via optical element 48, travels through the 1st and 2nd WGs), a second-waveguide first section 31d, a second-waveguide second section 31e, a second-waveguide third section 32/34, and a second-waveguide output end (e.g., at element 45d interface with element 34 near where λ4 is emitted from element 45d; fig. 3); and a light emitter 52 configured to emit light (e.g., fig. 3), wherein the light emitter 52 is optically coupled to the optical element 48, and wherein the optical element 48 is configured to direct at least a portion of the light emitted by the light emitter 52 into the first waveguide 31/a/31b/31c (e.g., fig. 3).
	Lemoff does not explicitly state that the light device is a light detection and ranging (LIDAR) device.
However, it was well-known to use a demultiplexer device as part of a LIDAR device at least as evidenced by Villeneuve (e.g., Villeneuve ¶ 0085, fig. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a demultiplexer device, such as the demultiplexer in Lemoff fig. 3, as part of a LIDAR device at least for the purpose of providing capability of dependably separating out wavelengths from a multiple wavelength input.
Thus claim 1 is rejected.  
	Regarding claim 2, Lemoff renders as obvious the LIDAR device of claim 1 (see above), wherein the optical element is configured to direct a first portion of the light emitted by the light emitter 52 into the first waveguide 31/a/31b/31c and a second portion of the light emitted by the light emitter into the second waveguide 31d/31e/32/34  (e.g., all of the waveguide elements are optically connected in fig. 3 at least since at least part of λ1 through λ4, which is provided via optical element 48, travels through the 1st and 2nd WGs; it is noted that the claim does not require that the 2nd portion of light cannot travel through the 1st WG before arriving at the 2nd WG).
Thus claim 2 is rejected.  
	Regarding claim 10, Lemoff renders as obvious the LIDAR device of claim 1 (see above), wherein the light emitter 52 is disposed on the substrate 40 (e.g., fig. 3; the light emitter 52 is shown contacting the substrate, therefore, the light emitter 52 is disposed on the substrate 40).
Thus claim 10 is rejected.  
	Regarding claim 11, Lemoff renders as obvious the LIDAR device of claim 1 (see above), wherein the first waveguide is configured to guide light from the first-waveguide input end to the first-waveguide output end via the first-waveguide first section, the first-waveguide second section, and the first-waveguide third section (e.g., fig. 3).
Thus claim 11 is rejected.  
	Regarding claim 12, Lemoff renders as obvious the LIDAR device of claim 11 (see above), wherein the first-waveguide output end comprises a first-waveguide mirror, wherein the first-waveguide mirror 45b is configured to reflect out of the first waveguide at least a portion of the light guided to the first-waveguide output end (e.g., at element 45b interface with 3rd section 31c near where λ2 is emitted and λ3 and λ4 are reflected from element 45b).
Thus claim 12 is rejected.  
Regarding claim 13, Lemoff renders as obvious the LIDAR device of claim 12 (see above), wherein the second waveguide 31d/31e/32/34 is configured to guide light from the second-waveguide input end (e.g., 2nd input end is where  λ3 and λ4 enter section 31d after being reflected off of element 45b) to the second-waveguide output end via the second-waveguide first section 31d, the second-waveguide second section 31e, and the section-waveguide third section 32/34 (e.g., fig. 3).
Thus claim 13 is rejected.  

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 3-9, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, mirror 45c is not considered to be at the output end of the 2nd WG at least because it is situated at the halfway point of the 2nd WG so it cannot reasonably be considered as a part of the output end of the 2nd WG.  Moreover, filter 45d appears to only be transmissive of wavelength λ4 and there are no indications spurious wavelengths being reflected out of the 2nd WG (only λ4 is disclosed as being transmitted out).  At least for these reasons claim 14 is considered as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874